Citation Nr: 0525059	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  94-47 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 until 
March 1992.  He served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a June 
1994 rating decision of the VA Regional Office (RO) in 
Winston-Salem, North Carolina that denied service connection 
for a skin rash, among other things.  The issues of service 
connection for post-traumatic stress disorder (PTSD), and 
headaches and nausea that were previously on appeal were 
denied by Board decision dated in August 2002 and are no 
longer for appellate consideration.  .

The veteran was scheduled for a Board hearing at the RO in 
June 1996 but failed to report.  His hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d) (2004).

The case underwent development at the Board in August 2002 
and was remanded for further action by a decision of the 
Board dated in November 2003.


FINDING OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The veteran's current skin condition is not attributed to 
an undiagnosed illness, or a medically unexplained 
multisymptom illness.

3.  There is no competent evidence of record linking the 
veteran's currently diagnosed folliculitis to service.


CONCLUSION OF LAW

A skin disorder, to include as due to an undiagnosed illness, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2004).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the October 1994 statement of the case, and the March 1998, 
November 1998, October 1999, August 2001, April 2002 and 
October 2004 supplemental statements of the case, the veteran 
and representative have been notified of the law and 
regulations governing entitlement to the benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claim.  These discussions served to 
inform him of the evidence needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

In a letter to the veteran dated in January 2005, the RO 
informed the appellant of what the evidence had to show to 
substantiate the claim, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claim, and what evidence VA would 
try to obtain on his behalf.  The letter told the veteran 
that if he had any evidence in his possession that pertained 
to the claim, he should send it to the RO.  This discussion 
served to inform him to submit relevant evidence or 
information in his possession.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say that its decision was not meant to 
invalidate any existing decision made prior to such notice, 
and, indeed, that VA could satisfy VCAA notice requirements 
by ensuring that the proper notice was ultimately provided 
after the initial adverse decision on the claim.  Id, at 120, 
122-4.

The Court subsequently reiterated this holding, and held that 
delayed notice would not generally be prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has made the required efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claim as 
evidenced by scheduling him for VA examination in July 2001 
and subsequently requesting clarification of the clinical 
findings.  See 38 U.S.C.A. § 5103A(d).  The veteran has not 
indicated that there are any pertinent clinical records to be 
retrieved, and has not provided any information himself.  The 
Board developed the claim in August 2002, and the case was 
remanded for further development in November 2003.

Under these circumstances, the Board finds that further 
assistance would have no reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  The claim is ready to be 
considered on the merits.


Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b) (2004).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War. 38 U.S.C.A. 
§ 1117(e) (West 2002); 38 C.F.R.§ 3.317(d)(2004).

For purposes of § 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. 
§ 3.317(a)(2)(i).

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R.§ 317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).


Factual Background

The service medical records show that the veteran sought 
treatment in August 1988 for complaints of a rash and 
itching.  It was observed that there was an area on the legs 
and behind the knees with symptoms of redness and mild lumps.  
No diagnosis was recorded, but "Chigg Away" was prescribed.  
It was noted that if symptoms continued, he should return in 
a week.  The service medical records do not contain any 
further clinical entry denoting follow-up for skin symptoms.  
Upon examination in February 1992 for separation from 
service, the skin was evaluated as normal and no pertinent 
defects were recorded.

A claim for service connection for a skin condition claimed 
as a rash was received in March 1992.  The veteran was 
afforded a number of VA examinations in June 1992 pertaining 
to different areas of the body.  No skin symptoms were noted.  

In correspondence to the RO dated in May 1994, the veteran 
related that he had a rash on his back, shoulders and face, 
and that it had developed approximately one year before.  He 
indicated that he had not seen a doctor for such symptoms.

The veteran was afforded a skin disease examination in July 
2001.  He reported history to the effect that he began to 
have a rash on the chin within a year or more after returning 
from the Persian Gulf in 1992.  He related that he had some 
itching that became infected, leaving the current scars on 
his chin.  The appellant stated that the rash affected his 
back and shoulders, but that it had disappeared.  It was 
noted that he did not indicate that he was examined, treated 
or provided a diagnosis for his symptoms, or that he was 
currently being treated for such complaints.  He indicated 
that he had had skin problems to some extent for the last 
several years, and that his symptoms had primarily been some 
degree of itching and dryness.

On physical examination, there were some small papules that 
that were somewhat dry and non-weeping that did not appear to 
be infected on the chin and lower face into the topmost 
portion of the neck.  There were two linear scars, two and 
three inches in length immediately under the chin, the latter 
or which was slightly thickened.  It was reported that one 
scar had vitiligo.  The only diagnosis was "folliculitis, 
history of secondary infection, healed, with residual 
scarring."  The examiner commented that its onset, duration 
and relation to the Gulf War was unknown.  It was added that 
the rashes would have been apparent even to a casual observer 
(if they had been present) at the time of the Gulf War or 
thereafter.  

In December 2001, the RO requested clarification from the 
examiner as to whether the skin symptoms recorded in service 
were etiologically related to a condition noted on 
examination in July 2001.  In a supplemental report dated in 
January 2002, the examiner noted that the record was reviewed 
again, to include an entry dated in August 1988 of bumps and 
a rash on the legs and behind the knee.  

The examiner stated that although no diagnosis was made at 
that time, the physician had prescribed medication for 
chigger bites.  It was related that from the description 
given, this would have been a reasonable assumption since 
there were no follicles behind the knees to result in 
folliculitis, but that the creases behind the knees and legs 
were frequent places for chigger bites.  

The examiner concluded by stating that it was not at all 
likely that folliculitis described on examination was related 
to the skin rash condition found on examination in August 
1988 while in service.  

Legal Analysis

The veteran's service medical records show he was treated on 
a single occasion for a skin eruption and redness on the legs 
and behind the knees in 1988.  The competent evidence is that 
these symptoms were the result of insect bites.  There is no 
evidence of a continuity of symptomatology following the 
single episode of treatment.  See 38 C.F.R. § 3.303.  There 
is also no competent evidence that these bites are related to 
a current skin disease.  The only opinion in this regard was 
provided by the VA examiner, and that opinion was negative.  

The service discharge examination report is silent for any 
skin symptoms.  The veteran himself indicated in 
correspondence dated in May 1994 that he had not sought any 
treatment for a skin disorder, and has not provided or 
referred to documentation of treatment for such to date.  
Indeed he reported that the rash did not appear until about 
one year earlier, which would place the onset more than one 
year after service.  The presence of a skin disease was not 
confirmed until the VA examination in July 2001.

A current skin condition, diagnosed as folliculitis, was 
identified on the July 2001 examination, but the VA examiner 
stated unambiguously that folliculitis was not related to the 
skin rash for which the appellant sought treatment in 
service.  There is no other competent evidence linking 
folliculitis to service.

The veteran also asserts that current skin symptomatology is 
attributed to his service in the Persian Gulf.  He is 
competent to report symptoms.  However, as a layperson, he is 
not competent to express an opinion as to etiology.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The presumptions referable to Gulf War veterans contained in 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, do not provide a basis 
for granting service connection.  The veteran's skin disease 
has been attributed to a diagnosed illness-folliculitis.  
Folliculitis is not listed among the unexplained multisymptom 
illnesses subjective to the Gulf War presumptions; and VA has 
not established a presumption under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, referable to folliculitis.

In view or the above, the weight of the evidence is against 
the claim of service connection for skin disorder as directly 
related to service, or due to undiagnosed illness.  The claim 
must therefore be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a skin disorder, to include as due to 
an undiagnosed illness, is denied.  



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


